Judge Davidson's statement of case is incorrect. The solemn judgment of the court in overruling appellant's motion in arrest of judgment states clearly: "The said motion is refused and overruled for the reason that this case having gone to trial with the defendant, by his attorney, Henry Faulk, both present in court, waiving the filing of the information, and all other formalities, and announced ready to try case on complaint just filed, which defendant and attorney were present in court." And this is in no way disputed. It was not "on the theory that appellant had gone to trial without raising the objection that the information had not been filed," as stated by Judge Davidson. He and his attorney both expressly waived the filing of aninformation, and agreed to try the case on the complaint. This is a companion case of No. 3365, James Ethridge, this day decided, and the two cases are precisely the same, only different defendants.
For my views on the question raised and decided I refer to my opinion in said James Ethridge case.
I respectfully dissent.